



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of December 11, 2008 (the “Effective Date”), by and between On
Assignment, Inc. (the “Company”) and James Brill (“Executive”).


Recitals

 
A.     The Company and Executive previously entered into an agreement, dated
January 1, 2007, pursuant to which Executive is employed as the Senior Vice
President and Chief  Financial Officer of the Company (the “Prior Agreement”).

 
B.      The Company and Executive wish to amend and restate the Prior Agreement
to implement changes required under Internal Revenue Code Section 409A (together
with the regulations and official interpretations thereof, “Section 409A”).






AGREEMENT


1.           Employment Term.  Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment shall continue for a term which
commenced on January 1, 2007 and ends on December 31, 2008 (the “Initial
Termination Date”); provided, that this Agreement shall be automatically
extended for one additional year on the Initial Termination Date and on each
subsequent anniversary of the Initial Termination Date unless either Executive
or the Company elects not to so extend such term by notifying the other party,
in accordance with Section 7 below, of such election not less than sixty days
prior to the Initial Termination Date, or any anniversary thereof, as applicable
(in any case, the “Employment Period”).


2.           Position and Duties.
 
(a)           Position.  During the Employment Period, Executive shall serve as
Senior Vice President and Chief Financial Officer of the Company and shall
perform such employment duties as are usual and customary for such position,
including without limitation, oversight and management of the Company’s Finance
and Accounting, Risk Management and Investor Relations departments.  Executive
shall report to the Chief Executive Officer of the Company (“CEO”).  The Company
shall retain full direction and control of the means and methods by which
Executive performs the above services.  At the Company’s request, Executive
shall serve the Company and/or its subsidiaries and affiliates in such other
offices and capacities in addition to the foregoing as the Company shall
designate, consistent with Executive’s position, without additional compensation
beyond that specified in this Agreement.
 



 
 
 

--------------------------------------------------------------------------------

 



 
(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Calabasas, California, unless otherwise mutually agreed upon by the
parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.


(d)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of the Board of Directors (the
“Committee”) shall approve in writing in its sole discretion and as otherwise
provided in this Section 2(d), Executive shall devote his entire business time,
attention and energies to the business and affairs of the Company, to the
performance of Executive’s duties under this Agreement and to the promotion of
the Company’s interests, and shall not (i) accept any other employment,
directorship or consultancy, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that is
or may be competitive with, or that might place Executive in a competing
position to, that of the Company.  Notwithstanding the foregoing, (i) for a
period not to exceed ninety days from and after the Effective Date, Executive
may provide the consulting services described on Schedule A hereto to Diagnostic
Products Corporation and the provision of such consulting services shall not
constitute a breach of this Section 2(d), and (ii) provided that such activities
do not interfere with the fulfillment of Executive’s obligations hereunder,
Executive may (A) serve as an officer, director or trustee of any charitable or
non-profit entity; (B) own a passive investment in any private company and own
up to 5% of the outstanding voting securities of any public company; or (C) with
the prior approval of the CEO, serve as a director of up to two other companies
so long as such companies do not compete with the Company and Executive notifies
the CEO in advance of accepting any such position.


3.           Compensation.


(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) set at $275,000 per year for
calendar year 2007 and subject thereafter to annual review and increase (but not
decrease) in the sole discretion of the Committee.  The Base Salary shall be
payable in accordance with the Company’s normal payroll procedures applicable to
senior executives of the Company, as in effect from time to time.


(b)           Annual Bonus.  In addition to the Base Salary, Executive shall be
eligible to earn an annual cash bonus in respect of each calendar year during
the Employment Period beginning in calendar year 2007, as described below (each,
an “Annual Bonus”), subject in each case to Executive’s continued employment
through the date on which annual bonuses are paid generally to the Company’s
senior executives.  In respect of calendar year 2007, Executive shall be
eligible to earn an Annual Bonus ranging from $0 - $275,000, determined by
reference to the Company’s earnings before interest, tax, depreciation and
amortization as reported on its consolidated financial statements for such
period (“EBITDA”).  The EBITDA targets applicable to Executive’s 2007 Annual
Bonus shall be consistent with those applicable to the determination of the
CEO’s 2007 annual bonus and shall be determined by the Committee, after
consultation with the CEO and Executive, no later than March 31, 2007.  In
respect of calendar years during the Employment Period beginning after 2007, any
Annual Bonus shall be determined by reference to the attainment of objective
performance criteria, which criteria shall be determined by the Committee within
sixty days after the start of the applicable calendar year.  Each Annual Bonus
shall be paid to Executive, to the extent that any such Annual Bonus becomes
payable, within thirty days after the date on which the Committee conclusively
determines the extent to which the applicable performance criteria have (or have
not) been met.
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
(c)           Stock Option.  Subject to approval by the Committee, as soon as
practicable following the Effective Date, the Company shall grant to Executive a
nonqualified option to purchase 100,024 shares of Company common stock (the
“Option”).  The Option shall be granted to Executive at an exercise price per
share equal to 100% of the fair market value of a share of Company common stock
on the date of grant, as determined by the Committee. Subject to Executive’s
continued employment with the Company through each such date, the Option shall
vest and become exercisable with respect to 25,000 of the shares subject thereto
on the first anniversary of the date of grant of the Option (the “Option Grant
Date”) and with respect to 2,084 of the shares subject thereto on each monthly
anniversary of the Option Grant Date thereafter, such that the Option shall be
vested and exercisable with respect to all shares subject thereto (subject to
Executive’s continued employment) on the fourth anniversary of the Option Grant
Date.  Consistent with the foregoing, the terms and conditions of the Option,
including the applicable vesting conditions, shall be set forth in an Option
grant agreement to be entered into by the Company and Executive in a form
prescribed by the Company which shall evidence the grant of the Option (the
“Option Agreement”).  The Option shall, subject to the provisions of this
Section 3(c), be governed in all respects by the terms of the applicable Option
Agreement.


(d)           Restricted Stock Units.  Subject to approval by the Committee, as
soon as practicable following the Effective Date, the Company shall grant to
Executive, under the OA Restated 1987 Stock Option Plan (the “Equity Plan”),
60,000 restricted stock units (the “RSUs”).  Subject to Executive’s continued
employment with the Company through each such date, the RSU grant shall vest
with respect to 15,000 RSUs on the first anniversary of the date of grant of the
RSUs (the “RSU Grant Date”) and with respect to 1,250 of the RSUs on each
monthly anniversary of the RSU Grant Date thereafter, such that the RSU grant
shall be vested with respect to all RSUs (subject to Executive’s continued
employment) on the fourth anniversary of the RSU Grant Date.  Shares of Company
common stock shall be delivered in respect of RSUs vesting in accordance with
this Section 3(d) on or as soon as practicable after the applicable vesting date
of such RSUs, but in no event more than fifteen days after such vesting date,
with the exact payment date to be determined by the Company in its sole
discretion. Consistent with the foregoing, the terms and conditions of the RSUs,
including the applicable vesting and share delivery conditions, shall be set
forth in a RSU grant agreement to be entered into by the Company and Executive
which shall evidence the grant of the RSUs and, except as otherwise expressly
provided herein, shall be consistent with the terms and conditions contained in
RSU grant agreements provided to other key executives of the Company (the “RSU
Agreement”). The RSUs shall, subject to the provisions of this Section 3(d), be
governed in all respects by the terms of the Equity Plan and the applicable RSU
Agreement.
 
(e)           Additional Incentive Bonus.  In addition to the Base Salary, any
Annual Bonuses and the RSU and Option grants, the Company may, in its sole
discretion, pay to Executive a one-time additional bonus of up to $50,000 (the
“Additional Bonus”) upon the attainment of performance objectives relating to
the post-transaction integration of the Company with each of Vista Staffing
Solutions, Inc. and Oxford, Inc., including synergy savings and other criteria
selected by the Committee (the “Additional Bonus Objectives”).  The Additional
Bonus Objectives shall be established, after consultation with Executive, in the
sole discretion of the Committee, and the Additional Bonus shall become payable,
if at all, at such date or dates as are determined by the Committee, subject to
Executive’s continued employment through any such date(s).  Determinations as to
whether the Additional Bonus performance objectives have been attained shall be
made in the sole discretion of the Committee.
 


 

 


 
 
 

--------------------------------------------------------------------------------

 

             (f)           Benefit Plans.  During the Employment Period,
Executive and Executive’s legal dependants shall be eligible to participate in
the welfare benefit plans, policies and programs (including, if applicable,
medical, dental, disability, life and accidental death insurance plans and
programs) maintained by the Company for its senior executives.  In addition,
Executive shall be eligible to participate in such incentive, savings and
retirement plans, policies and programs as are made available to senior
executives of the Company, provided, that the Company shall have no obligation,
in any case, to adopt, maintain or continue any such plans, policies or
programs.


(g)           Additional Perquisites.  In addition to the compensation and
benefits described above in this Section 3, during the Employment Period, the
Company shall (i) pay to Executive an automobile allowance of $450 per month
and, (ii) pay or reimburse Executive for actual, properly substantiated expenses
incurred by Executive in connection with (A) an annual physical examination, not
to exceed $1,500 per calendar year; and (B) tax preparation and financial
planning services, not to exceed $2,500 per calendar year.


(h)           Vacation.  During the Employment Period, Executive shall be
entitled to four weeks of paid vacation per calendar year, pro rated for any
service by Executive during any partial calendar year, provided, that Executive
shall not accrue any vacation time in excess of four weeks.


(i)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement of all reasonable business expenses
incurred by Executive in accordance with the Company expense reimbursement
policy applicable to senior executives of the Company, as in effect from time to
time, provided that Executive properly substantiates such expenses in accordance
with such policy.


4.           Termination of Employment.
 
Either the Company or Executive may terminate Executive’s employment at any time
for any reason or no reason.  The following provisions shall control any such
termination of Executive’s employment, subject to Section 8 below:
 
(a)           Termination Without Cause.  The Company may terminate Executive’s
employment without Cause (as defined below) at any time during the Employment
Period upon written notice to Executive provided in accordance with Section 7
below.  If Executive’s employment is terminated as provided in this Section
4(a), the Company shall promptly, or in the case of obligations described in
clause (iv) below, as such obligations become due to Executive, pay or provide
to Executive, (i) Executive’s earned but unpaid Base Salary accrued through such
Date of Termination (as defined below), (ii) accrued but unpaid vacation time
through such Date of Termination, (iii) reimbursement of any business expenses
incurred by Executive prior to the Date of Termination that are reimbursable
under Sections 3(g) or 3(i) above, and (iv) any vested benefits and other
amounts due to Executive under any plan, program or policy of the Company
(together, the “Accrued Obligations”).  In addition, subject to Section 4(h)
below, Executive’s execution and non-revocation of a binding Release (as defined
below) in accordance with Section 4(f) below and Executive’s continued
compliance with the Confidentiality Agreement (as defined below), Executive
shall be entitled to receive 100% of Executive’s Base Salary at the rate in
effect as of the Date of Termination, in substantially equal installments, for a
period of twelve months following the Date of Termination, in accordance with
the Company’s normal payroll procedures applicable to senior executives of the
Company, as in effect from time to time, (but no less often than monthly), (the
“Severance”), provided, that payment of the amounts described in this Section
4(a) shall not commence until the Company’s first payroll date occurring on or
after the 30th day following the Date of Termination (the “First Payroll Date”)
and any amounts that would otherwise have been paid prior to the First Payroll
Date shall instead be paid on the First Payroll Date.

 


 
 
 

--------------------------------------------------------------------------------

 





(b)           Death; Disability.  If Executive dies during the Employment Period
or Executive’s employment is terminated due to Executive’s total and permanent
disability (that constitutes a “disability” within the meaning of Section 409A),
Executive or Executive’s estate, as applicable, shall be entitled to receive the
Accrued Obligations promptly or, in the case of benefits described in Section
4(a)(iv), as such obligations become due to Executive.  In addition, subject to
Section 4(h) below, Executive’s (or Executive’s estate’s) execution and
non-revocation of a binding Release in accordance with Section 4(g) below and
Executive’s continued compliance with the Confidentiality Agreement (upon a
disability termination), Executive (or Executive’s estate) shall be entitled to
receive the Severance.


(c)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause, the Company may terminate Executive’s employment immediately
and Executive shall be entitled to receive the Accrued Obligations promptly or,
in the case of benefits described in Section 4(a)(iv), as such obligations
become due to Executive.


(d)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to the Company provided in accordance with Section 7 below,
subject to the Company’s right to waive any or all of such notice period.  If
Executive so terminates Executive’s employment, Executive shall be entitled to
receive the Accrued Obligations promptly, or, in the case of benefits described
in Section 4(a)(iv), as such obligations become due to Executive.  If the
Company elects to waive the notice period provided for in this Section 4(d),
Executive shall not be entitled to any compensation in respect of such period.


(e)           Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c) or (d) above
(including without limitation, the Company’s election not to extend the
Employment Period, if, at the time of such notice, Executive is willing and able
to extend the Agreement and continue providing services on terms and conditions
substantially similar to those contained in this Agreement), the Company shall
promptly, or in the case of items described in Section 4(a)(iv), as such
obligations become due to Executive, pay or provide to Executive the Accrued
Obligations.




(f)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s right to
receive the Severance that Executive (or his estate) execute, deliver to the
Company and not revoke a general release of claims in a form prescribed by the
Company (the “Release”).  Except as expressly provided in this Section 4, upon
the termination of Executive’s employment, the Company shall have no obligations
to Executive in connection with his employment with the Company or the
termination thereof.

 


 
 
 

--------------------------------------------------------------------------------

 



(g)           Definitions.


“Cause” shall mean (i) a material breach of this Agreement by Executive; (ii)
the willful or repeated failure or refusal by Executive substantially to perform
Executive’s duties hereunder; (iii) the indictment of Executive for any felony
or other crime involving moral turpitude, (iv) fraud, embezzlement or
misappropriation by Executive relating to the Company or its funds, properties,
corporate opportunities or other assets to the extent that the Company
reasonably determines such act to be materially injurious to the Company, or (v)
Executive repeatedly acting in a manner or repeatedly making any statements, in
either case, which the Company reasonably determines to be detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.
 
“Date of Termination” shall mean the date on which Executive experiences a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended, and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).


 
(h)           Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payments, shall be paid to Executive during the 6-month
period following Executive’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the extent the Committee reasonably determines that Executive is a
“specified employee” at the time of such Separation from Service (within the
meaning of Section 409A) and paying such amounts at the time or times indicated
in this Agreement would be a prohibited distribution under Section
409A(a)(2)(b)(i) of the Code and/or cause Executive to incur additional taxes
under Section 409A of the Code.  If the payment of any such amounts is delayed
as a result of the previous sentence, then on the first business day following
the end of such 6-month period, (or such earlier date upon which such amount can
be paid under Section 409A without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such 6-month period, without interest thereon.


5.           Confidential Information and Employee Developments.  Concurrently
herewith, Executive agrees to execute and comply with the terms of the
Confidential Information and Employee Development Agreement attached hereto as
Exhibit A (the “Confidentiality Agreement”).  The compensation and benefits
provided under this Agreement, together with any Severance obligations arising
hereunder and other good and valuable consideration are hereby acknowledged by
the parties hereto to constitute adequate consideration for Executive’s entering
into the Confidentiality Agreement.
 

 


 
 
 

--------------------------------------------------------------------------------

 



 
6.           Representations.
 
(a)           No Violation of Other Agreements.  Executive hereby represents and
warrants to the Company that (i) he is entering into this Agreement voluntarily
and that the performance of his obligations hereunder will not violate any
agreement between him and any other person, firm, organization or other entity,
and (ii) he is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
his entering into this Agreement and/or providing services to the Company
pursuant to the terms of this Agreement.
 
(b)           No Disclosure of Confidential Information.  Executive’s
performance of his duties under this Agreement will not require him to, and he
shall not, rely on in the performance of his duties or disclose to the Company
or any other person or entity or induce the Company in any way to use or rely on
any trade secret or other confidential or proprietary information or material
belonging to any previous employer of Executive.
 
7.           Notice.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email or registered or certified mail, postage
prepaid, addressed as follows (or if it is sent through any other method agreed
upon by the parties):
 
If to the Company:
 
On Assignment, Inc.
26651 W. Agoura Road
Calabasas, CA 91302
Tel: (818) 878-7900
Attention: Chief Executive Officer
 
If to Executive: to the most current home address on file with the Company’s
Human Resources department, or to such other address as any party hereto may
designate by notice to the other in accordance with this Section 7, and shall be
deemed to have been given upon receipt.
 
8.           Change of Control Agreement.  Notwithstanding anything contained in
this Agreement, the parties hereto acknowledge that Executive and the Company
have entered into an Executive Change of Control Agreement of even date herewith
(the “COC Agreement”) and, that, in the event that Executive becomes entitled to
compensation or benefits under the COC Agreement (as determined solely under the
terms of the COC Agreement), this Agreement shall be superseded by the COC
Agreement and no further compensation or benefits in any form shall become
payable under this Agreement.
 

 


 
 
 

--------------------------------------------------------------------------------

 



 
9.           Section 409A.
 
(a)           General.  The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the effective date hereof, the Company reasonably
determines that any payments or benefits hereunder are not either exempt from or
compliant with the requirements of Section 409A, the Company and Executive shall
work together to adopt such amendments to this Agreement or adopt such other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions that are necessary or appropriate
(i) to preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Section 409A or
to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder, provided that the Company shall have no
obligation to take any action described in this Section 9(a) or to indemnify
Executive for any failure to take any such action.

 
(b)         Certain Reimbursements.  To the extent that any reimbursements
hereunder constitute taxable compensation to Executive, such reimbursements
shall be made to Executive promptly, but in no event after December 31st of the
year following the year in which the expense was incurred, the amount of any
such amounts reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement of
any such expenses shall not be subject to liquidation or exchange for any other
benefit.


10.           Miscellaneous.
 
(a)           Governing Law.  The rights and duties of the parties will be
governed by the local law of the State of California, excluding any
choice-of-law rules that would require the application of the laws of any other
jurisdiction.  The parties hereto consent to the jurisdiction of the state and
federal courts located in the state of California to adjudicate any disputes
between such parties.
 
(b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
 
(c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the parties hereto or
their respective successors.
 
(d)           Withholding.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, local and/or foreign taxes, as the
Company determines to be legally required pursuant to any applicable laws or
regulations.
 
(e)           No Waiver.  Failure by either party hereto to insist upon strict
compliance with any provision of this Agreement or to assert any right such
party may have hereunder shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
 

 


 
 
 

--------------------------------------------------------------------------------

 



 
(f)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
(g)           Construction.  The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party by the rule of construction
abovementioned.
 
(h)           Assignment.  This Agreement is binding on and for the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 
(i)           Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, any applicable Stock Option
Agreement and RSU Agreement and the COC Agreement, constitute the final,
complete and exclusive agreement and understanding between Executive and the
Company with respect to the subject matter hereof and replace and supersede any
and all other agreements, offers or promises, including the Prior Agreement,
whether oral or written, made to Executive by the Company or any representative
thereof.
 
(j)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 


 


 
[Signature Page Follows]
 

 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from the Committee, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.
 

  ON ASSIGNMENT, INC.          
 
By:
/s/ Peter Dameris       Name: Peter Dameris       Title: Chief Executive Officer
         

             
 
 
/s/ James Brill       Name: James Brill                  


 


 


 





 
 
 

--------------------------------------------------------------------------------

 

Schedule A
DESCRIPTION OF CONSULTING SERVICES


During the first ninety days of the Employment Period, Executive shall be
permitted to devote up to two business days per week to the performance of
consulting services for Executive’s former employer, Diagnostic Products
Corporation, relating to the successful transition of Executive’s former
position at Diagnostic Products Corporation and the duties and responsibilities
associated therewith to Executive’s successor at Diagnostic Products
Corporation.

S-1
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A

 
ON ASSIGNMENT, INC.
CONFIDENTIAL INFORMATION AND
DEVELOPMENT AGREEMENT
In consideration of my engagement by On Assignment, Inc. (the “Company”) to
provide the services (the “ Services ”) described in the Employment Agreement
entered into between the Company and me, dated January 1, 2007 (the “ Employment
Agreement ”), I hereby agree as follows (in this “ Agreement ”):
 
1.                                      Confidential Information.

a.             General.  I acknowledge and understand that I will be given
access to certain confidential, secret and proprietary information and materials
owned by the Company or which relate to the Company’s historical, current or
planned business or business activities, including but not limited to, all
information not generally known to the public that relates to the inventions,
processes, formulas, designs, developments, technology, technical data, research
and development, products, policies, practices, supplier information, markets,
marketing plans, subscribers and proposals of the Company, the identity of all
actual and prospective clients, client lists, files and all information relating
to individual clients, and information on all persons for whom the Company
performs services or with whom I have contact during the course of my employment
related to the Company’s current or planned business or business activities, and
all other information the Company designates as “confidential” (hereafter the “
Confidential Information ”),  provided , that Confidential Information does not
include information which (i) is or becomes publicly known other than as a
result of my actions in violation of this Agreement; (ii) has been made
available by the Company, directly or indirectly, to a non-affiliated third
party without obligation of confidentiality; or (iii) I am obligated to produce
as a result of a court order or pursuant to governmental action or proceeding,
provided that I give the Company prompt written notice of such requirement prior
to such disclosure and assistance in obtaining an order protecting such
Confidential Information from public disclosure.
b.             Use of Confidential Information.  I acknowledge and agree that
all Confidential Information shall be considered trade secrets of the Company
and shall be entitled to all protections given by law to trade secrets. 
Confidential Information shall apply to every form in which information shall
exist, whether written, film, tape, computer disk or other form of media,
including original materials and any copies thereof.  I agree that the
Confidential Information shall be the sole and exclusive property of the
Company.  I will not, during my employment with the Company or at any time after
the termination thereof for any reason whatsoever, disclose or make known or use
for myself or others (except as required in the course of my employment with the
Company or when otherwise authorized to do so in writing signed by an authorized
representative of the Company) any Confidential Information or information


A-1







 
 

--------------------------------------------------------------------------------

 





about clients to any person, firm, corporation or other entity.  Moreover, I
will not directly or indirectly help or assist any other person to do any of the
prohibited acts listed in this section.
 
2.                                      Documents.  All notes, memoranda, files,
records, writings and other documents, whether on tangible or electronic media
(“ Documents ”), which I shall prepare, use or come into contact with during my
employment with the Company which relate to or are useful in any manner to the
business now or hereafter conducted by the Company are and shall remain the sole
and exclusive property of the Company.  I shall not remove from the Company’s
premises the original or any reproduction of any such Documents nor any of the
information contained therein except as required in the course of employment
with the Company or otherwise with the prior written consent of an authorized
representative of the Company, and all such Documents and information in my
possession or under my custody or control shall be turned over to the Company
immediately upon the termination of my service relationship with the Company.

       
3.   `                                    Developments.

a.             Property of the Company.  I agree that all Developments (as
defined below) shall be at the instant of creation or expression the sole
property of the Company, to the greatest extent possible shall be deemed “works
made for hire” and that I shall retain no rights or interest of any kind
therein.  The Company shall own all right, title and interest of any kind in and
to all Developments and all related intellectual property, ownership and other
rights and I shall have no claims, interest, rights or title in and to each of
the Developments and all related intellectual, ownership and other rights
thereto.
b.             Waiver of Rights; License.  In the event that, by operation of
law or otherwise, I retain any rights to any Developments or any related
intellectual property, ownership or other rights, I hereby transfer and assign
to the Company, without further consideration, my entire right, title and
interest in and to such Developments and all related intellectual property,
ownership and other rights, and I hereby waive any and all rights or interest of
any kind therein including any moral rights; and to the extent any right, title
or interest in and to any Developments or any related intellectual property,
ownership or other rights cannot fully be assigned by me to the Company, I
hereby grant to the Company an exclusive, royalty-free, transferable,
irrevocable, perpetual, worldwide license (with rights to sublicense) to use,
exploit and practice such non-assignable right, title and interest.
c.             Cooperation.  I agree to assist the Company in protecting the
Company’s sole interest in the Developments, and to execute any and all
documents required to ensure that all intellectual property rights in the
Developments are owned solely and exclusively by the Company.  I hereby
irrevocably appoint the Company as my true and lawful attorney-in-fact, which
appointment is coupled with an interest to act for and on my behalf to execute,
verify and file any such documents and to do all other acts to


A-2







 
 

--------------------------------------------------------------------------------

 





further the purposes of this Section 3 with the same legal force and effect as
if executed by me (including without limitation the right to execute assignments
of and to register any and all rights to the Developments), and this appointment
shall survive termination of this Agreement.  I agree to promptly and fully
disclose in writing to the Company all Developments during the term of the
Employment Agreement and for a period of one year immediately following the
termination of my service relationship with the Company for any reason (the “
Restricted Period ”).
d.             Limited Scope.  This Section 3 shall not apply to any inventions
that I have made prior to my service relationship with the Company (all of which
are listed on Annex A, attached hereto), or to any inventions that I develop
entirely on my own time without use of the Company’s equipment, supplies,
facilities or Confidential Information and which do not relate to the Company’s
present, future or prospective business, products, research and development,
processes or the work I perform for the Company.  If, in the course of my
employment with the Company, I incorporate an invention identified on Annex A
into a Development, I hereby grant the Company a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense) to make,
have made, modify, use, distribute and sell such prior invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, prior inventions in any Developments without the Company’s
prior written consent.
e.             Developments Definition.  As used in this Section 3,
“Developments” means any and all: (i) ideas, designs, designations, concepts,
inventions, products, discoveries, improvements, processes, machines,
manufacturing, marketing, service methods and techniques, formulae, designs,
composition of matter, styles and specifications, (ii) works of authorship or
information fixed in any tangible medium of expression or mask works, (iii)
trademarks, service marks or trade names, (iv) trade secrets and know-how
(including, without limitation, any of the foregoing relating to formulae,
patterns, compilations, programs, methods, techniques or processes), (v) subject
matter otherwise protectable under patent, copyright, moral right, mask work,
trademark, trade secret or other laws, and (vi) products, systems, equipment, or
devices which are conceived, reduced to practice, created, derived, developed or
made from any of the foregoing clauses, and with respect to such foregoing
clauses other than clause (v), whether or not protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, which
are conceived, reduced to practice, created, derived, developed, improved or
made by me (whether at the request or suggestion of Company or otherwise,
whether alone or in conjunction with others, and whether during regular hours of
work or otherwise) during the period of my employment with the Company, which
may pertain to the present, future or prospective business, products, research
and development, or processes of the Company.
 
4.                                      Employee Non-Solicitation.  I
acknowledge that I have or will gain valuable information about the identity,
qualifications and on-going performance of the employees of the Company.  During
the Restricted Period, I agree that I will not



A-3







 
 

--------------------------------------------------------------------------------

 





directly or indirectly solicit or encourage any of the Company’s employees to
seek or accept employment with me or any other person or entity, or disclose any
information about any such employee to any prospective employer.
 
5.                                      Injunctive Relief.  I agree that it is
impossible to measure in money the damages that will accrue to the Company in
the event that I breach any of the restrictions provided in this Agreement. 
Accordingly, in the event that I breach any such restriction, the Company shall
be entitled to an injunction restraining me from further violating such
restriction without the need to post any bond therefor.  If the Company shall
institute any action or proceeding to enforce any such restrictions, I hereby
waive the claim or defense that the Company has an adequate remedy at law and
agree not to assert such claim or defense.  The foregoing shall not prejudice
the Company’s right to require me to account for and pay over to the Company,
and I hereby agree to account for and pay over to the Company, the compensation,
profits, monies, accruals or other benefits derived or received by me as a
result of any transaction constituting a breach of any of the restrictions
provided in this Agreement and, if so determined, I hereby agree to account for
and pay over to the Company such amounts.

 
6.                                      Severability.  If any portion of this
Agreement is held to be invalid or unenforceable, or excessively broad, the
remaining covenants and restrictions or portions thereof shall remain in full
force and effect to the fullest degree possible to achieve the purposes of this
Agreement and to afford the Company the maximum protections allowed by law and,
if with respect to any of the covenants contained in Section 4 above, the
invalidity or unenforceability is due to the deemed unreasonableness of time or
geographical restrictions, such covenants and restrictions shall be effective
for such period of time and for such area as may be determined to be reasonable
by a court of competent jurisdiction.  The parties agree that the Court shall
construe any invalid or unenforceable provisions in the manner that most closely
reflects the effect and intent of the original language.

 
7.                                      Governing Law.  The rights and duties of
the parties will be governed by the local law of the State of California,
excluding any choice-of-law rules that would require the application of the laws
of any other jurisdiction, and I consent to the jurisdiction of the state and
federal courts located in the State of California to adjudicate any disputes
between me and the Company.  I acknowledge that I cannot amend, terminate or
otherwise modify this Agreement, except with the prior written consent of the
Company.

 
8.                                      Captions.  The captions of this
Agreement are not part of the provisions hereof, rather they are included for
convenience only and shall have no force or effect.

[signature page follows]
 


A-4







 
 

--------------------------------------------------------------------------------

 





I acknowledge that I have read all of this Agreement, that I understand each and
every provision of this Agreement, and that nothing I have been told by or on
behalf of the Company is in any way at variance or in conflict with the
provisions of this Agreement.
 
EXECUTIVE
 
/s/ James Brill
 
Name: James Brill
Date: January 1, 2007

 
 
ACCEPTED FOR ON ASSIGNMENT, INC.
 
/s/ Peter Dameris
 
Name: Peter Dameris
Title: Chief Executive Officer

 







 
 

--------------------------------------------------------------------------------

 





 
ANNEX A
LIST OF INVENTIONS MADE BY EXECUTIVE PRIOR TO PROVIDING SERVICES TO THE COMPANY:



 
 

--------------------------------------------------------------------------------

 


 



